 

Exhibit 10.1

 



BRIGHTCOVE INC.

 

AMENDMENT NO. 1 TO THE

2012 STOCK INCENTIVE PLAN

 

The Brightcove Inc. 2012 Stock Incentive Plan (the “Plan”) is hereby amended as
follows:

 

The third sentence of Section 3(a) of the Plan is hereby amended by deleting it
and replacing it with the following:

 

“The shares of Stock underlying any Awards under the Plan and under the
Company’s Amended and Restated 2004 Stock Option and Incentive Plan that are
forfeited, canceled, held back upon exercise of an Option or settlement of an
Award to cover the exercise price or tax withholding, reacquired by the Company
prior to vesting, satisfied without the issuance of Stock or otherwise
terminated (other than by exercise) shall be added back to the shares of Stock
available for issuance under the Plan.”

 

ADOPTED BY THE BOARD OF DIRECTORS: April 27, 2015

 

 

